Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and species 1 in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 212 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
	Claim 2 recites the limitation wherein the fiber optic cable includes a plurality of inner strength members disposed between the outer jacket and the inner conduit.
Claims 12 and 27 respectively recites the limitations “in the plurality of openings” and the first and second clamp halves” There is insufficient antecedent basis for these  limitations with respect to the base claim.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-11, 15, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam, US 20150226927 A1.  
With regard to claim 1, Islam teaches a fiber optic cable (see figs. 1-8) comprising: 
a plurality of internal optical fibers housed within furcation tubes (see abstract furcation--protection-tube such as sleeve, see items OF in fig. 7); and a flexible conduit portion (i.e., items 59/31, see at least pa. 0040), wherein the flexible conduit portion has a proximal end and a distal end (see fig. 1, 2), the distal end having a terminating device (i.e., 65) including a fan-out device  (clearly shown in fig. 6-7, item 71 having a lug or plate disc with openings to fan-out fiber optic cables, see the cables in fig. 4), wherein the terminating device at least partially encases the flexible conduit portion 59, and 
	However, with respect to above item 71 having a lug or plate disc with openings does not explicitly state it as being “fan-out”.  Nonetheless, such item disc devising the cables through openings/holes is known (i.e., see US-20150260936) for those of ordinary skill in the art when the invention was made to a fan-out device to be able to interconnect the optical fiber cables with other optical device(s).  

9. (Previously Presented) The fiber optic cable of claim 1, wherein fan-out device includes a fan-out cap (see the discussed disc stated in claim 1, with an end cap at the fan-out device and analogous arguments/motivation).  
10. (Previously Presented) The fiber optic cable of claim 9, wherein the fan-out device is secured to the flexible conduit by the terminating device (see fig. 6-7).  
11. (Currently Amended) The fiber optic cable of claim 1, wherein the fan-out device includes an end cap defining a plurality of openings for receiving the furcation tubes (see the discussed disc stated in claim 1 and analogous arguments/motivation for receiving the furcation tubes).  
15. (Original) The fiber optic cable of claim 1, wherein a water-blocking gel is located within the flexible conduit (such limitation is extremely conventional, the examiner takes official notice as such material to protect the cable fibers against moisture and water damage).  

27. (New) The fiber optic cable of claim 26, wherein the first and second clamp halves are provided with integral quick fasteners such that the first and second clamp halves can be secured together without the use of separate fasteners (see at least fig. 7 items together such as 83, 85 being fastened such as by  item 81) .  
28. (New) The fiber optic cable of claim 26, wherein the clamp receives and secures the flexible conduit and the furcation tubes (show in at least fig. 7).  
29. (New) The fiber optic cable of claim 28, wherein the fan-out device includes an end cap secured within the clamp (see at least fig. 7, item clamp or clamp portions 81,83 secures the fan-out disc/cap as shown).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, US 20150226927 A1, as applied to claim 1, above, and further in view of Catanoff, US 20040184748 A1.  
	With regard to claim 2, Islam does not teach wherein the fiber optic cable includes a plurality of inner strength members disposed between the outer jacket and the inner conduit.  Such limitation s taught by Catanoff (see fig. 2-3 and pa. 0031). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Isalm optical fiber cable with that of conventional optical fiber cable of Catanoff to provide protection of the fiber cable against extra bending or breakage or damage. 

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, US 20150226927 A1, as applied to claim 1, above, and further in view of Mullen, US 8824841 B1.
	With regard to claim 12, Islam does not teach wherein the terminating device includes plurality of press-in sleeves received in the plurality of openings.  Such limitation is taught by Mullen (see items sleeves 28 and summary and figs. 5-9 and col. 4-6). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Isalm fan-out  disc with that of Mullen containing protection sleeves to provide protection of the fiber cable against breakage or damage. 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20050111811 A1
US 4299244 A
US 5554026 A
US 20080026647 A1
US 20040161970 A1
US 20040184748 A1
US 20060120672 A1
US 5416874 A
US 7485806 B1

US 20090060421 A1
US 20110081121 A1
US 8577199 B2
WO 2006081541 A2
US 4351579 A
US 20050003707 A1
US 20140083229 A1
US 20110284285 A1
US 20080164059 A1
US 20030122040 A1
US 20020037193 A1
US 8705930 B2
US 20140140664 A1
US 20150226927 A1
US 7228047 B1
US 10564363 B1
US 5135265 A
US 20140126873 A1
US 20080138026 A1
US 20100150504 A1
US 5514128 A
US 5645519 A
US 4582067 A

US 4791245 A
US 20080248673 A1
US 20070117437 A1
US 4453291 A
US 6867668 B1
US 4461529 A
US 5863083 A
US 20140241674 A1
US 20100054860 A1
US 20040094605 A1
US 20140248798 A1
US 20130330967 A1
US 20110229098 A1
US 20110262084 A1
US 20140219621 A1
US 20060169469 A1
US 20100030033 A1
US 20100059229 A1
US 20110024103 A1
JP 2011208686 A
US 20150284036 A1
US 20120186845 A1
US 5083346 A

US 6814620 B1
US 4775121 A
US 8620130 B2
US 20090002689 A1
US 5649042 A
US 8737786 B1
US 20150155697 A1
US 5838861 A
US 20140133823 A1
US 5364389 A
US 6669627 B1
US 5879075 A
US 20150260936 A1
US 20160363733 A1
US 20150078720 A1
US 8824841 B1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883